Title: To James Madison from George Muter, 20 February 1787
From: Muter, George
To: Madison, James


Sir
Kentucky, Mercer County. Feby. 20th. 1787
I beg leave to return you my thanks, for your favour of the 7th. of January, which I received a few days ago.
Our Convention was sitting when the Act of last Session arrived. The moment the Convention received information of the act’s being come to hand, it was directed to be read; and on considering it’s contents, it was the opinion of the members generally, that the Convention by the passing of the act, was dissolved. I was doubtfull then, that that opinion was too hastily adopted, & that a dissolution of the Convention was not intended; in which opinion, since I received your letter, I am now satisfied I was right. I have showed your letter to several of the members; they are of the same opinion with me, but we can see no means of the Convention’s being able to act again during it’s continuance, or even of being called, let the meeting be ever so proper or necessary. A very considerable delay, must now take place, in the bussiness of separation; whether that will be attended with good, or bad consequences, I am at present unable to determine. Those of the people that were against a separation, exult exceedingly; they think they have gained a victory & plume themselves upon it, highly indeed. The friends to a separation, are rather displeased, they think the petition signed by about 70. obscure persons, had more influence, than it ought to have had; and they fear, disagreeable consequences may, arise from the delay. ’Tis remarkable, that the petition was drawn by a Dr. Brooke, who was a member of the first Convention, & moved that Kentucky should immediatly declare itself independant; and that Taylor who carried it in, from some expressions that I heard drop from him, I think there is reason to beleive, would wish for an unconditional separation. I am however of opinion, that the terms held out by the Act of separation will be accepted of, in spite of every thing that can be done to the contrary; & I am certain, that the Convention, would have voted the terms reasonable, in a few hours after the time they received the Act.
I am perfectly satisfied of the propriety of the 7th. Art: your reasonings have convinced me my doubts (for it went no farther with me) were wrong. I find too, that many others with whom I have conversed on that subject since I received your letter, agree with me in opinion.
There has, I firmly beleive, a great change taken place in the minds of the people since the last election; but, it is very different from what I have reason to beleive, it was represented to be in Richmond; I have not a doubt, that a great number of people who were against a seperation at the time of the election, are now for it, and I have not heard of a single person, who was inclined for a seperation then, having changed his mind.
Our people here are greatly alarmed at the prospect of the navigation of the Mississippi being given up. And I have not mett with one man, who would be willing to give the navigation up, for ever so short a time, on any terms whatever. For my own part, although I wish for the right of the navigation’s being secured to the Citizens of the United States, yit I could wish to see the people of the western country in general, & the people of Kentucky in particular, make, but a very sparing use of it. I am satisfied, foreign commerce can never be beneficial in any considerable degree, to a people so far removed from the sea; and that it must be ruinous, if the people are engaged in raising a rough materail, & that a bulky one & of little value too, to be improved by foreigners. This country, in my opinion, must be principally employed in manufacturing their own necessarys, or for ever be a poor one. If after supplying themselves with all their coarse goods they might stand in need of, the people could furnish some article of light carriage & high value, such as silk, to exchange for such fine goods as they wished to have & could not conveniently make, it might be well enough; but to go farther wou’d be acting contrary to their true interest; & I am inclined to think, contrary to the intention of Providence, who seems to have formed this country to live within itself—by furnishing it, with all the absolute necessarys of life, in such plenty, as to require only the industry of the people, to procure them in the greatest abundance.
The situation of the people of this district, from the war with the Indians, is, really distressing. The expeditions of last fall, tho’ carried on at a vast expence, seem not to have been attended, with one single good consequence: on the contrary, there is reason to beleive, the Indians have rather gained a greater degree of confidence than they before possessed, & have been more irritated against us than they were. They seem now to be pushing us on every side; mischief has been done lately, on the frontiers of almost every County in the district, and partys have even ventured to committ their depredations, within about 15 miles of Danville; & one party, supposed to consist of about twenty, was seen last week, not much over 15 miles from Danville, & within about six or seven miles of Harrodsburgh. A great many poor people have already been forced to remove from their habitations, & it is not to be doubted, but that many more will be forced to follow their example. There seems to be no security at present, but in the very thickest settled parts of the Country, and how long there may be safety, even there, it is impossible to determine. The people however, do not seem dismayed; they keep up their spirits still, and they seem generally to be of opinion, that the strength of the Country, is fully sufficient for it’s defence, could it only be properly exerted. At the same time, they think Congress ought to make some exertions in their favour; but they have little hopes of any good arising to them, at least this spring & perhaps summer, either from the troops resolved to be raised by Congress for the defence of the western country, or from any other exertion by Congress in their favour whatever.
The situation of affairs in Massachusets seems to be distressing indeed. And it is, I think, to be feared, that the example, may be productive of mischief in some of the other states. Such a state of affairs is truely deplorable, more particularly as there is reason to suspect that British emmissarys are busying themselves on the occasion. How far the mischief may extend it is impossible to foresee; but, I would fain hope, it will produce an inclination in the minds of all men, to use every endeavour, to bring about such an amendment in the federal union as has, now, become absolutely necessary. Virginia has done herself honour in the choice of her deputies. I hope her example will be followed by the other states. And I pray, that the exertions of the deputies from the states of the Union, at their meeting, to amend the constitution, & thereby to secure to the people, the blessings, that may be reasonably expected from the revolution, may be blessed with the fullest success. I am with great respect Sir Your most obed & hle servt.
George Muter
